UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x Quarterly Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the quarterly period ended:March 31, 2012 Or ¨ Transition Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to Commission File Number:001-34708 BIOSTAR PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Maryland 20-8747899 (State or other jurisdiction of incorporation of origination) (I.R.S. Employer Identification Number) No. 588 Shiji Xi Avenue Xianyang, Shaanxi Province People’s Republic of China (Address of principal executive offices) (Zip code) 011-86-29-33686638 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The Company had9,398,892shares issued and outstanding as of May 10, 2012. Table of Contents TABLE OF CONTENTS TO QUARTERLY REPORT ON FORM 10-Q FOR QUARTER ENDED March 31, 2012 Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) F-1 Condensed Consolidated Balance Sheets F-1 Condensed Consolidated Statements of Operations (unaudited) F-2 Condensed Consolidated Statements of Cash Flows (unaudited) F-3 Notes to the Condensed Consolidated Financial Statements (unaudited) F-4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures about Market Risk 11 Item 4. Controls and Procedures 11 PART II OTHER INFORMATION Item 1. Legal Proceedings 12 Item 1A. Risk Factors 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 Signatures 27 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Inventories Prepaid expenses and other receivables Prepaid research and development expenses - Total Current Assets Deposits - Deferred tax assets Property and equipment, net Intangible assets, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts and other payables $ $ Short-term bank loans Value-added tax payable Income tax payable Total Current Liabilities Commitment and contingencies Stockholders' Equity Common stock, $0.001 par value, 100,000,000 shares authorized, 9,398,892 shares issued and outstanding as of March 31, 2012* and December 31, 2011* Additional paid-in capital Statutory reserve Retained earnings Accumulated other comprehensive income Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ *Number of shares issued and outstanding retroactively reflects reverse stocksplit effective on April 3, 2012 The accompanying notes are an integral part of these financial statements. F-1 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended March 31, Sales, net $ $ Cost of sales Gross profit Operating expenses: Selling expenses General and administrative expenses Research and development expenses - Total operating expenses Income from operations Other income (expense) Interest income Interest expense ) - Other income 94 Total other income Income before income taxes Provision for income taxes Net income Other comprehensive income Foreign currency translation adjustment Total comprehensive income $ $ Earnings per share, on net income Basic $ $ Diluted $ $ Weighted average number of common stock outstanding Basic Diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents BIOSTAR PHARMACEUTICALS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Deferred tax assets - Research and development expenses - Depreciation and amortization Stock-based compensation and other non-cash expenses Changes in operating assets and liabilities: Accounts receivable Inventories ) Prepaid expenses and other receivables 43 Accounts payable and accrued expenses ) Value-added tax payable ) ) Income tax payable ) ) Exchange difference ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property and equipment - ) Balance payment for acquisition of business * ) - Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES Advance from a shareholder - Short-term bank loan - Net cash provided by financing activities - Effect of exchange rate changes on cash and cash equivalents Net increase in cash and cash equivalents Cash and cash equivalents, beginning balance Cash and cash equivalents, ending balance $ $ SUPPLEMENTAL DISCLOSURES: Income tax payments $ $ * In October 2011, Aoxing Pharmaceutical entered into a Shared Transfer Agreement to acquire Shaanxi Weinan from the holders of 100% of equity interest in Shannxi Weinan. The aggregate purchase price is RMB 61 million (approximately $9.55 million), in cash and payable in several tranches. The payment of $822,173 represents the last tranche which was included in "accounts and other payables" as ofDecember 31, 2011. The accompanying notes are an integral part of these financial statements. F-3 Table of Contents BIOSTAR PHARMACEUTICALS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - ORGANIZATION Biostar Pharmaceuticals, Inc. (“Biostar” or the “Company”) was incorporated in the State of Maryland on March 27, 2007. On June 15, 2007, Biostar formed Shaanxi Biostar Biotech Ltd. (“Shaanxi Biostar”). Shaanxi Biostar is a wholly owned subsidiary of Biostar and a limited liability company organized under the laws of the People's Republic of China (the “PRC”). On November 1, 2007, Shaanxi Biostar entered into a series of agreements including a Management Entrustment Agreement, a Shareholders’ Voting Proxy Agreement, an Exclusive Option Agreement and a Share Pledge Agreement (collectively the “Agreements”) with Shaanxi Aoxing Pharmaceutical Co., Ltd. (“Aoxing Pharmaceutical”) and its registered owners (the “Transaction”). Aoxing Pharmaceutical is a corporation formed under the laws of the PRC. According to these Agreements, Shaanxi Biostar acquired management control of Aoxing Pharmaceutical whereby Shaanxi Biostar is entitled to all of the net profits of Aoxing Pharmaceutical as a management fee and is obligated to fund Aoxing Pharmaceutical’s operations and pay all of the debts. In exchange for entering into the Agreements, on November 1, 2007, the Company issued 19,832,311 shares of its common stock to Aoxing Pharmaceutical’s registered owners, representing approximately 90% of the Company’s common stock outstanding immediately after the Transaction. Therefore, the Transaction is accounted for as a reverse acquisition, and Aoxing Pharmaceutical is deemed to be the accounting acquirer in the reverse acquisition. On July 9, 2010, following to the change in registered owners of Aoxing Pharmaceutical, a set of new Agreements had been entered into with all the existing registered owners of Aoxing Pharmaceutical on the same day. The Agreements dated July 9, 2010 are merely replacement of the Agreements dated November 1, 2007 and therefore, there is no significant change in the contractual terms between the Agreements dated July 9, 2010 and November 1, 2007. The existing registered owners of Aoxing Pharmaceutical, Shaanxi Biostar and Biostar had mutually agreed that no consideration would be paid / payable upon the execution of the Agreements on July 9, 2010. The interest of Biostar in Aoxing Pharmaceutical was not and would not be affected by the replacement for the Agreements. The Agreements provide that Shaanxi Biostar has controlling interest in Aoxing Pharmaceutical as defined by Financial Accounting Standard Board (“FASB”) Interpretation No.46R “Consolidation of Variable Interest Entities”, included in the FASB Accounting Standards Codification (“Codification”) as Accounting Standards Codification (“ASC”) 810, Consolidation, an Interpretation of Accounting Research Bulletin (“ARB”) No.51, included in the Codification as ASC 810, Consolidation, which requires Shaanxi Biostar to consolidate the financial statements of Aoxing Pharmaceutical and ultimately consolidate with its parent company, Biostar (see Note 2 “Principles of Consolidation”). In October 2011, Aoxing Pharmaceutical entered intoand completeda Share Transfer Agreement to acquire Shaanxi Weinan Huaren Pharmaceuticals, Ltd (“Shaanxi Weinan”). from the holders of 100% of equity interests in Shaanxi Weinan.Therefore, Shaanxi Weinan became a wholly owned subsidiary of Aoxing Pharmaceutical. Shaanxi Weinan is engaged in manufacturing of drugs and health products. The Company, through its subsidiary and the Agreements with Aoxing Pharmaceutical, is engaged in the business of developing, manufacturing and marketing over-the-counter (“OTC”) and prescription pharmaceutical products in the PRC. Note 2 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America (“GAAP”). Principles of Consolidation The consolidated financial statements include the accounts of the Company, its subsidiary and variable interest entity (“VIE”) for which the Company is the primary beneficiary. All inter-company accounts and transactions have been eliminated in consolidation. The Company has adopted ASC 810, Consolidation which requires a VIE to be consolidated by a company if that company is subject to a majority of the risk of loss for the VIE or is entitled to receive a majority of the VIE’s residual returns. F-4 Table of Contents In determining Aoxing Pharmaceutical is a VIE of Shaanxi Biostar, the Company considered the following indicators, among others: § Shaanxi Biostar has the full right to control and administer the financial affairs and daily operation of Aoxing Pharmaceutical and has the right to manage and control all assets of Aoxing Pharmaceutical. The registered owners of Aoxing Pharmaceutical as a group have no right to make any decision about Aoxing Pharmaceutical’s activities without the consent of Shaanxi Biostar. § Shaanxi Biostar is assigned all voting rights of Aoxing Pharmaceutical and has the right to appoint all directors and senior management personnel of Aoxing Pharmaceutical. The registered owners of Aoxing Pharmaceutical possess no substantive voting rights. § Shaanxi Biostar is committed to provide financial support if Aoxing Pharmaceutical requires additional funds to maintain its operations and to repay its debts. § Shaanxi Biostar is entitled to a management fee equal to Aoxing Pharmaceutical’s net profits and is obligated to assume all operation risks and bear all losses of Aoxing Pharmaceutical.Therefore, Shaanxi Biostar is the primary beneficiary of Aoxing Pharmaceutical. Additional capital provided to Aoxing Pharmaceutical by the Company was recorded as an interest-free loan to Aoxing Pharmaceutical. There was no written note to this loan, the loan was not interest bearing, and was eliminated during consolidation. Under the terms of the Agreements, the registered owners of Aoxing Pharmaceutical are required to transfer their ownership of Aoxing Pharmaceutical to the Company’s subsidiary in the PRC when permitted by the PRC laws and regulations or to designees of the Company at any time when the Company considers it is necessary to acquire Aoxing Pharmaceutical. In addition, the registered owners of Aoxing Pharmaceutical have pledged their shares in Aoxing Pharmaceutical as collateral to secure these Agreements. Unaudited Interim Financial Information These unaudited interim consolidated financial statements have been prepared in accordance with GAAP for interim financial reporting and the rules and regulations of the Securities and Exchange Commission that permit reduced disclosure for interim periods. Therefore, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted. In the opinion of management, all adjustments of a normal recurring nature necessary for a fair presentation of the financial position, results of operations and cash flows for the periods presented have been made. The results of operations for the interim periods presented are not necessarily indicative of the results to be expected for the year ending December31, 2012. The consolidated balance sheets and certain comparative information as of December 31, 2011 are derived from the audited consolidated financial statements and related notes for the year ended December 31, 2011 (“2011 Annual Financial Statements”), included in the Company’s 2011 Annual Report on Form 10-K. These unaudited interim consolidated financial statements should be read in conjunction with the 2011 Annual Financial Statements. Use of Estimates The preparation of the consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Estimates are used for, but not limited to, the accounting for certain items such as allowance for doubtful accounts, depreciation and amortization, impairment, inventory allowance, taxes and contingencies. Accounts Receivable The Company maintains allowances for potential credit losses on accounts receivable. Management reviews the composition of accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness, current economic trends and changes in customer payment patterns to evaluate the adequacy of these allowances. Terms of sales vary. Allowances are recorded primarily on a specific identification basis. Allowance for doubtful accounts amounted to $144,555 and $143,928 as of March 31, 2012 and December 31, 2011, respectively. F-5 Table of Contents Inventories Inventories are valued at the lower of weighted average cost or market. Management compares the cost of inventories with the market value, and allowance is made for writing down the inventories to market value, if lower. Inventories consisted of the following: March 31, December 31, (Unaudited) Raw materials $ $ Work in process Finished goods Goods in transit $ $ Property and Equipment Property and equipment are stated at cost. Expenditures for maintenance and repairs are charged to earnings as incurred; additions, renewals and betterments are capitalized. When property and equipment are retired or otherwise disposed of, the related cost and accumulated depreciation are removed from the respective accounts, and any gain or loss is included in operations. Depreciation of property and equipment is provided using the straight-line method for substantially all assets with estimated lives of: Real property 30 years Leasehold improvements 30 years Machinery & equipment 5-10 years Furniture & fixtures and vehicles 5-10 years Property and equipment consisted of the following: March 31, December 31, (Unaudited) Real property $ $ Leasehold improvements Machinery & equipment Furniture & fixtures Vehicles Construction in progress Less: Accumulated depreciation ) ) $ $ As of March 31, 2012 and December 31, 2011, expenditures incurred for the construction of a raw material processing plant and a new production plant were $2,065,116 and $2,065,116, respectively. F-6 Table of Contents Intangible Assets Intangible assets are amortized using the straight-line method over their estimated period of benefit, ranging from ten to fifty years. Management evaluates the recoverability of intangible assets periodically and takes into account events or circumstances that warrant revised estimates of useful lives or that indicate that impairment exists. No impairments have been identified for the three months ended March 31, 2012. The Company’s land use rights will expire between 2053 and 2056. The Company’s proprietary technologies, including drug approvals and permits, were mainly contributed by four ex-owners of Aoxing Pharmaceutical and acquired from Shaanxi Weinan acquisition. All of the Company’s intangible assets are subject to amortization with estimated useful lives of: Land use rights 50 years Proprietary technologies 10 years The components of finite-lived intangible assets are as follows: March 31, December 31, (Unaudited) Land use rights $ $ Proprietary technologies Less: Accumulated amortization ) ) $ $ The estimated future amortization expenses related to intangible assets as of March 31, 2012 are as follows: Years Ending December 31, 2012 (9 months) $ Thereafter As of March 31, 2012, land use right of the Company with carrying amount of $1 million have been pledged to a financial institution in the PRC to secure a loan borrowed by an independent third party. Advertising Advertising expense consists primarily of costs of promoting the Company’s corporate image and product marketing and costs of direct advertising. The Company expenses all advertising costs as incurred. For the three months ended March 31, 2012 and 2011, the Company incurred advertising expense of approximately $2.8 million and $3.1 million, respectively. Earnings Per Share Basic earnings per share is computed on the basis of the weighted average number of common stock outstanding during the period. Diluted earnings per share is computed on the basis of the weighted average number of common stock and common stock equivalents outstanding. Dilutive securities having an anti-dilutive effect on diluted earnings per share are excluded from the calculation. Dilution is computed by applying the treasury stock method for options and warrants. Under this method, options and warrants are assumed to be exercised at the beginning of the period (or at the time of issuance, if later), and as if funds obtained thereby were used to purchase common stock at the average market price during the period. F-7 Table of Contents Dilution is computed by applying the if-converted method for convertible preferred stocks. Under this method, convertible preferred stock is assumed to be converted at the beginning of the period (or at the time of issuance, if later), and preferred dividends (if any) will be added back to determine income applicable to common stock. The shares issuable upon conversion will be added to weighted average number of common stock outstanding. Conversion will be assumed only if it reduces earnings per share (or increases loss per share). Recent accounting pronouncements Effective during the three months ended March 31, 2012, the Company adopted the following Accounting Standards Updates (“ASU”) issued by the FASB: · ASU No. 2011-03, “Transfers and Servicing (Topic 860): Reconsideration of Effective Control for Repurchase Agreements.” ASU No. 2011-03 removes the transferor’s ability criterion from the consideration of effective control for repurchase agreements and other agreements that both entitle and obligate the transferor to repurchase or redeem financial assets before their maturity. It also eliminates the requirement to demonstrate that the transferor possesses adequate collateral to fund substantially all the cost of purchasing replacement financial assets. This guidance is effective for interim and annual periods beginning on or after December 15, 2011. · ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards.” ASU No. 2011-04 provides a consistent definition of fair value to ensure that the fair value measurement and disclosure requirements are similar between U.S. GAAP and International Financial Reporting Standards. Some of the amendments clarify the Board’s intent about the application of existing fair value measurement requirements. Other amendments change a particular principle or requirement for measuring fair value or for disclosing information about fair value measurements. ASU No. 2011-04 is effective for interim and annual periods beginning after December 15, 2011. · ASU No. 2011-08, “Intangibles – Goodwill and Other (Topic 350): Testing Goodwill for impairment.” The ASU No. 2011-08 permit an entity to first assess qualitative factors to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount as a basis for determining whether it is necessary to perform the two-step goodwill impairment test described in Topic 350. The more-likely-than-not threshold is defined as having a likelihood of more than 50 percent. The ASU No. 2011-08 are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011. Early adoption is permitted, including for annual and interim goodwill impairment tests performed as of a date before September 15, 2011, if an entity’s financial statements for the most recent annual or interim period have not yet been issued or, for nonpublic entities, have not yet been made available for issuance. · ASU No. 2011-09, “Compensation – Retirement benefits – Multiemployer Plans (Subtopic 715-80): Disclosure about an Employer’s Participation in a Multiemployer Plan. The ASU No. 2011-09 require that employers provide additional separate disclosures for multiemployer pension plans and multiemployer other postretirement benefit plans. The ASU No. 2011-09 are effective for annual periods for fiscal years ending after December 15, 2011, with early adoption permitted. · ASU No. 2011-12, "Comprehensive Income (Topic 220)" The amendments in this Update supersede certain pending paragraphs in Accounting Standards Update No. 2011-05, Comprehensive Income (Topic 220): Presentation of Comprehensive Income, to effectively defer only those changes in the Update 2011-05 that relate to the presentation of reclassification adjustments out of accumulated other comprehensive income. The amendments will be temporary to allow the Board time to redeliberate the presentation requirements for reclassifications out of accumulated other comprehensive income for annual and interim financial statements for public, private, and non-profit entities. The amendments in this Update are effective at the same time as the amendments in Update 2011-05 so that entities will not be required to comply with the presentation requirements in Update 2011-05 that this Update is deferring. For this reason, the transition guidance in paragraph 220-10-65-2 is consistent with that for Update 2011-05. The amendments in this Update are effective for public entities for fiscal years, and interim periods within those years, beginning after December 15, 2011. The Company has elected to present a single statement of comprehensive income as presented in these financial statements. Except for stated above, the adoption of the foregoing ASUs did not have a material effect on the Company’s consolidated financial statements. F-8 Table of Contents In addition, the FASB has issued the following updates which are not yet effective for the three months ended March 31, 2012 and which have not been early adopted in the Company’s financial statements: · In December 2011, the FASB issued ASU No. 2011-10, “Property, Plant and Equipment (Topic 360): Derecognition of in Substance Real Estate – a Scope Clarification (a consensus of the FASB Emerging Issues Task Force). The ASU No. 2011-10 requires that a parent deconsolidate a subsidiary if the parent ceases to have a controlling financial interest in the subsidiary (except for a sale of in substance real estate). However, in situations other than a sale of in substance real estate, differing views exist in practice on whether the parent of an in substance real estate subsidiary must satisfy the criteria in Subtopic 360-20, Property, Plant, and Equipment – Real Estate Sales, in order to derecognize the in substance real estate. For public entities, the amendments in this Update are effective for fiscal years, and interim periods within those years, beginning on or after June 15, 2012. Early adoption is permitted. The Company has not elected to early adopt this ASU and is not expected to have a material impact on the Company’s financial statements. Note 3 – PREPAID EXPENSES AND OTHER RECEIVABLES Prepaid expenses and other receivables consisted of the following: March 31, December 31, (Unaudited) Deposit for research and development $ $ Contingent assets Other receivables $ $ Other receivable and contingent assets are mainly from the two land use rights disposed in year 2011. Note 4 – DEPOSITS/ PREPAID RESEARCH AND DEVELOPMENT EXPENSES The deposits/ prepaid research and development expenses consisted of the following: March 31, December 31, (unaudited) Prepaid research and development expenses (Current) $ $ - Deposits (Long-term) - $ $ During the year 2011, the Company deposited Chinese Yuan Renminbi (“RMB”) 20,000,000 (approximately $3.2 million) to a university as part of a four year research and development contract to develop a new drug for the treatment cardiovascular disease. The Company recorded it as a long-term deposit at December 31, 2011. During the first quarter of the year 2012, the Company evaluated the progress of the clinic tests (stage one and stage two) of the research and development projectand expected the tests would be completed within a year. In addition, the Company agrees with the university that such deposits paid would be utilized as a reimbursement of research and development expenses incurred instead of purchase acquisition provided that the Company’s total commitment and benefits in respect of the project would be remained unchanged. Accordingly, the Company reclassified the long-term deposits into current assets and started to amortize the research and development expense during the year 2012. As of March 31, 2012, $791,127 was amortized as expense, and $2,371,654 was reclassified as prepaid research and development expenses in current assets. F-9 Table of Contents Note 5 – SHORT-TERM BANK LOAN On March 21, 2011, the Company was granted RMB3,000,000 (approximately $474,000) one year short-term bank loan from a local bank in the PRC, with annual interest rate at 7.88%, for working capital purpose. On May 25, 2011, the Company was granted another RMB2,000,000 (approximately $316,000) one year short-term bank loan with annual interest rate at 8.20% from the same local bank in the PRC. The loan is secured by (1) personal guarantee executed by a major shareholder of the Company and (ii) pledge of the Company’s real property and land use right with carrying amount of approximately $2.7 million as of March 31, 2012. The RMB3,000,000 loan matured on March 20, 2012, and was paid off on April 1, 2012 with no additional interest and penalty charged by the Bank. The RMB2,000,000 loan will become due on May 24, 2012. As of March 31, 2012, the carrying amount of the short-term bank loans approximates the fair values. Note 6 – STOCKHOLDERS’ EQUITY Reverse stock split On April 3, 2012, the Company filed Articles of Amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Maryland to effect a one-for-three reverse stock split of the issued and outstanding common stock of the Company (the “Reverse Split”). The Reverse Split became effective on April 3, 2012. The Reverse Split was duly approved by the Board of Directors of the Company without shareholder approval, in accordance with the authority conferred by Section 2-309(e)(2) of the Maryland General Corporation Law. In accordance with SEC Staff Accounting Bulletin Topic 4C “Equity Accounts: Changes in Capital Structure”, the changes in the capital structure arising from the Reserve Split must be given retroactive effect in the balance sheet, and an appropriately cross-referenced note should disclose the retroactive treatment, explain the change made and state the date the change became effective. Accordingly, the number and price of common stocks, including warrants and options and other related disclosures made throughout these financial statements retroactively reflected the effect of such Reverse Split. Common stock As of March 31, 2012 and December 31, 2011, the Company has 100,000,000 shares of common stock authorized, 9,398,876 and 9,398,876 shares of common stock issued and outstanding, respectively, at par value of $0.001 per share. The Company did not issue any common stock during the first quarter of 2012. Warrants 166,667 warrants were issued in connection with the November 2, 2009 private placement of Series B Convertible Preferred Stock are exercisable for a period of five years from their issuance date at an initial exercise price of $9 per share. The Company has the right at any time, on at least forty-five (45) day written notice, to redeem the outstanding warrants at a price of one cent ($0.03) per share provided the market price of the Company’s common stock equals to or exceeds $13.5 on each trading day for twenty (20) consecutive trading days ending on the trading day prior to the date that the Company intends to redeem the warrants.The warrants are classified as equity and amounts attributable to the warrants are classified within additional paid-in capital. On June 1, 2010, the Company issued 18,333 warrants to an investor relations firm.The warrants are exercisable by May 31, 2013 at $6 per share. On June 1, 2011, the Company issued 10,784 warrants to an investor relations firm.The warrants are exercisable by June 30, 2014 at $8.22 per share. No warrants were issued during the first quarter of 2012. F-10 Table of Contents The following table summarizes the Company’s outstanding warrants as of March 31, 2012 and December 31, 2011. Exercise Weighted Average Grant date Issued Price Outstanding Exercise Price November 2, 2009 $ June 1, 2010 $ Total, as of December 31, 2010 $ June 1, 2011 $ Total, as of December 31, 2011 $ Total, as of March 31, 2012 $ Stock Options The Company’s board of directors approved its 2009 stock plan (“ 2009 Stock Plan”) under which it may grant incentive and nonqualified stock options, stock awards or restricted stocks to eligible participants.Options are generally granted for a term of 5 years.Except for the options granted to the Company’s existing management on October 22, 2009, options granted under the 2009 Stock Plan generally vest annually in 3 equal installments, the first being on the first anniversary of the grant contingent upon employment with the Company on the vesting date.Options granted on October 22, 2009 vest annually in 3 equal installments, the first being on the grant date. Options granted on October 27, 2010 vested in one year from the issuance date of such options. Except for the cancelled options, the remaining options were fully vested during the year ended December 31, 2011. In April 2011, the Company issued 30,000 stock options under the 2009 Stock Plan to its officer and director, among which 23,333 options vest in one year and expire in five years, and 6,667 vest annually in 3 equal installments and expire in three years. The Company did not issue any stock option during the first quarter of 2012. The following table summarizes the Company’s outstanding options as of March 31, 2012 and December 31, 2011. Grant date Number of option Exercise Price Price Date Cancelled Options outstanding as of December 31, 2011 Options Outstanding as of March 31, 2012 Vested on December 31, 2011 Vested on March 31, 2012 October 22, 2009 $ October 21,2014 ) December 30, 2009 $ October 21,2015 - October 27, 2010 $ October 26, 2015 ) April 7, 2011 $ April 6, 2016 - - - April 7, 2011 $ April 6, 2014 - - - ) Weighted Average Exercise Price $ $ Weighted Average Remaining Life (in years) $ $ F-11 Table of Contents Note 7 - EARNINGS PER SHARE The following table sets forth the computation of basic and diluted earnings per share of common stock: Three Months Ended March 31, Basic net earnings per share: Net income used in computing basic net earnings per share $ $ Weighted average number of common stock outstanding Basic net earnings per share $ $ Diluted net earnings per share: Net income used in computing diluted net earnings per share $ $ Weighted average number of common stock outstanding Weighted average effect of dilutive securities: Stock warrants and options - Shares used in computing diluted net earnings per share Diluted net earnings per share $ $ Note 8 - INCOME TAXES The Company was incorporated in the United States of America (“USA”) and has operations in one tax jurisdiction, i.e. the PRC. The Company generated substantially all of its net income from its PRC operations for three months ended March 31, 2012 and 2011, and has recorded income tax provision for the periods. The Company’s subsidiaries and VIE were incorporated in the PRC and are governed by the Income Tax Law of the PRC and various local income tax laws. Effective January 1, 2008, China adopted a uniform tax rate of 25% for all enterprises (including foreign-invested enterprises). Uncertain Tax Positions Interest associated with unrecognized tax benefits are classified as income tax, and penalties are classified in general and administrative expenses in the statements of operations. For the three months ended March 31, 2012 and 2011, the Company had no unrecognized tax benefits and related interest and penalties expenses.Currently, the Company is not subject to examination by major tax jurisdictions. Note 9 - STATUTORY RESERVES The Company’s subsidiaries and VIE in the PRC are required to make appropriations to certain non-distributable reserve funds. In accordance with the laws and regulations applicable to China’s foreign investment enterprises and with China’s Company Laws, an enterprise’s income, after the payment of PRC income taxes, must be allocated to the statutory surplus reserves. The proportion of allocation for reserves is 10 percent of the profit after tax to the surplus reserve fund, not to exceed 50 percent of registered capital. Use of the statutory reserve fund is restricted to set offs against losses, expansion of production and operation or increase in the registered capital of a company. Use of the statutory public welfare fund is restricted to the capital expenditures for the collective welfare of employees. These reserves are not transferable to the Company in the form of cash dividends, loans or advances. These reserves are therefore not available for distribution except in liquidation. As of March 31, 2012 and December 31, 2011, the Company’s VIE had allocated $6,490,600 and $6,490,600, respectively, to these non-distributable reserve funds. F-12 Table of Contents Note 10 - COMMITMENT Research and Development (“R&D”) Agreement As of March 31, 2012, the Company entered into three agreements with certain research institutes to conduct clinical trials for three new drugs and one existing drug.Pursuant to these agreements as of March 31, 2012 the Company paid $1,304,000 as a deposit for clinical trial expenses and is obligated to pay the research institutes an additional $887,000 upon completion of the clinical trials. Capital commitments As of March 31, 2012, the Company had capital expenditure commitments on construction contracts, purchase of proprietary technologies and acquisition of business of approximately $5,850,000. Note 11- SEGMENT INFORMATION During the three months ended March 31, 2012 and 2011, all revenues of the Company represented net sales of pharmaceutical products. No financial information by business segment is presented. Furthermore, as all revenues are derived from the PRC, no geographic information by geographical segment is presented. In addition, all tangible and intangible assets are located in the PRC. Note 12 – RECLASSIFICATION Certain amounts in the prior period have been reclassified to conform to the current period’s presentation. Note 13 – SUBSEQUENT EVENTS On April 19, 2012 the Company received a written notification from the Nasdaq Listing Qualifications department informing that it has regained compliance with the minimum bid price requirement of $1.00 per share for continued listing of its common stock on The NASDAQ Global Market. On April 20, 2012, the Company's Board of Directors (the "Board") approved an amendment to the Employment Agreement by and between the Company and Zack Zibing Pan, the Company's Chief Financial Officer, to extend Mr. Pan's employment term for another 24 months period. The Board also authorized a stock option grant pursuant to the Company's stock option plan in the amount of 24,000 shares of the Company's common stock per annum, at the exercise price of $1.68 per share (or exercise price equal to the average of the closing price for the Company's securities for the five trading days of the week the execution of the amendment to the Employment Agreement). F-13 Table of Contents Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion should be read in conjunction with our financial statements and the notes thereto which appear elsewhere in this report. The results shown herein are not necessarily indicative of the results to be expected in any future periods. This discussion contains forward-looking statements based on current expectations, which involve uncertainties. In some cases, you can identify forward-looking statements by terminology such as "anticipate," "estimate," "plan," "project," "predict," "potential," "continue," "ongoing," "expect," "believe," "intend," "may," "will," "should," "could," or the negative of these terms or other comparable terminology. All forward-looking statements included in this document are based on information available to the management on the date hereof.Actual results and the timing of events could differ materially from the forward-looking statements as a result of a number of factors. Readers should also carefully review factors set forth in other reports or documents that we file from time to time with the Securities and Exchange Commission. You should read the following discussion and analysis in conjunction with our unaudited financial statements contained in this report as well as the audited financial statements, “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and “Risk Factors” contained in our Annual Report on Form 10-K, as amended to date, for the fiscal year ended December 31, 2011.We undertake no obligation and do not intend to update, revise or otherwise publicly release any revisions to our forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of any unanticipated events. Overview Biostar Pharmaceuticals, Inc. (“we”, the “Company” or “Biostar”) was incorporated on March 27, 2007 in the State of Maryland. Our business operation is conducted in China primarily through our variable interest entity (“VIE”), Shaanxi Aoxing Pharmaceutical Co., Ltd. (“Aoxing Pharmaceutical”), which we control through contractual arrangements between Aoxing Pharmaceutical and our wholly owned subsidiary, Shaanxi Biostar Biotech Ltd. (“Shaanxi Biostar”). On March 28, 2010, we, through Shaanxi Biostar, entered into an agreement to acquire the assets of Xi’an Meipude Bio-Technology Co., Ltd., a Xi’an-based medical equipment manufacturer (“Meipude”), for Chinese Yuan Renmanbi (“RMB”) 7.85 million ($1.2 million), including certain assets registered to a family member of an original Meipude shareholder. We took control over the assets of Meipude on March 29, 2010. To facilitate the transfer of some of the assets, however, we were required to acquire all of the outstanding equity interests of Meipude, which we subsequently applied for deregistration on January 18, 2011. In October 2011, Aoxing Pharmaceutical entered into a Share Transfer Agreement to acquire Shaanxi Weinan Huaren Pharmaceuticals, Ltd (“Shaanxi Weinan”). from the holders of 100% of equity interests in Shaanxi Weinan.The aggregate purchase price is RMB61 million (approximately$9.55 million), in cash and payable in several tranches. Shaanxi Weinan owns drug approvals and permits for a portfolio of 86 drugs and one health product, all of which, were added to the Company’s current drug portfolio following the completion of this acquisition. The Company completed this acquisition on October 25, 2011, and the name of the acquired company changed to Shaanxi Weinan Aoxing Pharmaceuticals, LLC. Our products also include five over-the-counter(“OTC”) medicines, ten prescription-based pharmaceuticals, six health products and one medical device which are sold and distributed in over 25 provinces and provincial-level cities throughout China. Our best-selling product, Xin Ao Xing Oleanolic Acid Capsule (“Xin Ao Xing Capsule”), is a state-approved OTC drug for treatment of Hepatitis B. Recent Developments Nasdaq Compliance Matters On April 20, 2012, the Company received written notification from the Nasdaq Listing Qualifications staff that it has regained compliance with the minimum bid price requirement of $1.00 per share for continued listing of its common stock on The NASDAQ Global Market set forth in Nasdaq Listing Rule 5450(a)(1), as its common stock shares achieved a closing bid price of $1.00 or more for 10 consecutive business days prior to the compliance deadline of April 23, 2012 and this matter is now closed. 3 Table of Contents Reverse Common Stock Split On April 3, 2012, the Company filed Articles of Amendment to the Company’s Articles of Incorporation with the Secretary of State of the State of Maryland to effect a one-for-three reverse stock split of the issued and outstanding common stock of the Company (the “Reserve Split”). The Reverse Split became effective on April 3, 2012. The Reverse Split was duly approved by the Board of Directors of the Company without shareholder approval, in accordance with the authority conferred by Section 2-309(e)(2) of the Maryland General Corporation Law. Holders of the Company’s common stock are deemed to hold one whole, post-split share of the Company’s common stock for every three whole, pre-split shares of the Company’s issued and outstanding common stock. Fractional share holdings are rounded up to the nearest whole number.At the market opening on April 4, 2012, the Company’s common stock began trading on The NASDAQ Stock Market on a post-split adjusted basis. The Company’s common stock continues to trade under the symbol “BSPM,”, but is assigned a new CUSIP number. Results of Operations Net Sales For the three months ended March 31, 2012, total net sales increased by approximately $0.6 million or 4.0%, compared to the same period in 2011. The increase was attributed to the sales by our newly acquired Shaanxi Weinan subsidiary, which accounted for almost 10% of our total sales during the first three months of the year. Sales of our products from Aoxing actually decreased by 6% from $15.3 million to $14.3 million during the first quarter of the year due to the price competition in pharmaceutical industry in China.Domestic Chinese customers still accounted for 100% of total sales. Three Months Ended March 31, Drugs Xin Aoxing Oleanolic Acid Capsule 65.3 % 72.4 % Gan Wang Compound Paracetamol Capsule 5.5 % 5.5 % Tianqi Dysmenorrhea Capsule 5.8 % 6.4 % Danshen Granule 3.6 % 4.0 % Taohuasan Pediatrics Medicine 6.0 % 7.3 % Subtotal 86.2 % 95.6 % Health products Tangning Capsule 1.4 % 1.4 % Yizi Capsule 1.3 % 1.9 % Shengjing Capsule 1.1 % 0.9 % Aoxing Ointment 0.1 % 0.2 % Subtotal 3.9 % 4.4 % Medical device Hernia belt 0.1 % - - Shaanxi Weinan Products 9.8 % - - Total sales 100 % 100 % 4 Table of Contents Cost of sales Total cost of sales increased by about $0.5 million or 10% for the three months ended March 31, 2012 because of the additional cost from newly acquired Shaanxi Weinan subsidiary, which accounted for 14% of the total cost.Cost incurred by Aoxing actually decreased slightly to $4.3 million, compared to $4.6 million during the same period last year due to decrease in sales. There was no significant change in cost for each product over the year except for Taohuasan Pediatrics Medicine, whose cost dropped significantly compared to the first quarter of last year. Three Months Ended March 31, Drugs Xin Aoxing Oleanolic Acid Capsule 42.2 % 35.3 % Gan Wang Compound Paracetamol Capsule 9.3 % 9.7 % Tianqi Dysmenorrhea Capsule 10.3 % 11.6 % Danshen Granule 9.6 % 11.3 % Taohuasan Pediatrics Medicine 8.2 % 25.5 % Subtotal 79.6 % 93.4 % Health products Tangning Capsule 1.4 % 1.5 % Yizi Capsule 1.6 % 2.5 % Shengjing Capsule 2.8 % 2.2 % Aoxing Ointment 0.2 % 0.4 % Subtotal 6.0 % 6.6 % Medical device Hernia belt 0.1 % - - Shaanxi Weinan Products 14.3 % - - Total cost of sales 100 % 100 % 5 Table of Contents Gross Profit Total gross profit increased slightly by $0.2 million or 1.4% for the three months ended March 31, 2012 compared to the same periods in 2011. Shaanxi Weinan products contributed $0.8 million gross profit, 7.8% of the total gross profit during the quarter. Gross profit from Aoxing decreased by $0.6 million or 6% due to the decrease in sales (6%) during the first three months of the year. The total gross margin was 68%, compared to 70% for the first quarter of last year. The gross margin of Aoxing products remained unchanged at 70%. The gross margin of Shaanxi Weinan products was at 54%. The gross margin of our flagship product, Xin Aoxing Oleanolic Acid Capsule, was 79%. Xin Aoxing Oleanolic Acid Capsule accounted for 65% of the total sales for the first three months of the year. Three Months Ended March 31, Drugs Xin Aoxing Oleanolic Acid Capsule 76.1 % 88.3 % Gan Wang Compound Paracetamol Capsule 3.7 % 3.7 % Tianqi Dysmenorrhea Capsule 3.7 % 4.1 % Danshen Granule 0.7 % 0.9 % Taohuasan Pediatrics Medicine 5.0 % (51,439 ) -0.5 % Subtotal 89.2 % 96.5 % Health products Tangning Capsule 1.3 % 1.4 % Yizi Capsule 1.2 % 1.7 % Shengjing Capsule 0.4 % 0.3 % Aoxing Ointment 0.1 % 0.1 % Subtotal 3.0 % 3.5 % Medical device Hernia belt 0.0 % - - Shaanxi Weinan Products 7.8 % - - Total gross profit 100 % 100 % 6 Table of Contents Selling, General and Administrative Expenses Three Months Ended March 31, Amount % of Net Sales Amount % of Net Sales % of Change Selling expenses $ 36
